AMENDMENT TO SECURITIES PURCHASE AGREEMENT This Amendment to Securities Purchase Agreement (this “Amendment”) is entered into as of October 7, 2009 by and between Invus, L.P., a Bermuda limited partnership (the “Investor”), and Lexicon Pharmaceuticals, Inc., a Delaware corporation (the “Company”).Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Securities Purchase Agreement (as defined below). W I T N E S S E T H : WHEREAS, the Investor and the Company entered into that certain Securities Purchase Agreement, dated as of June 17, 2007 (the “Securities Purchase Agreement”), and that certain Stockholders’ Agreement, made as of June 17, 2007 (the “Stockholders’ Agreement”); WHEREAS, the Company desires to issue and sell shares of Company Common Stock in an underwritten offering registered under the Securities Act (the “Offering”), which Offering requires the consent of the Investor under the Securities Purchase Agreement; and WHEREAS, in connection with the Offering, the Investor and the Company desire to amend the Securities Purchase Agreement as set forth below to (a) modify the definition of Second Rights Offering Trigger Date, (b) extend the period during which the Investor may deliver the First Rights Offering Notice and Second Rights Offering Notice from ninety (90) days to one (1) year after the First Rights Offering Trigger Date and Second Rights Offering Trigger Date, respectively, (c) eliminate the Investor’s obligation to purchase unsubscribed Rights Shares at the expiration of a Rights Offering, and (d) make certain other amendments to the terms thereof. NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby agree as follows: Section 1.Amendment to Section 1.01 of the Securities Purchase Agreement The definition of “Oversubscription Pro Rata Number” in Section 1.01 of the Securities Purchase Agreement is hereby amended and restated in its entirety to read as follows: “Oversubscription Pro Rata Number” shall mean, for each holder of a Right exercising Rights Offering Oversubscription rights, a fraction the numerator of which is the total number of shares of Company Common Stock owned by such holder and the denominator of which is the total number of outstanding shares of Company Common Stock held by all holders of Rights who have validly exercised Rights Offering Oversubscription rights in the relevant Rights Offering (it being understood that no shares shall be deemed owned by more than one holder for purposes hereof); provided that, to the extent any holders validly exercising Rights Offering Oversubscription rights exercise such rights with respect to less than their entire respective Oversubscription Pro Rata Numbers of Oversubscription Shares (with the unsubscribed-for Oversubscription Shares being referred to as “Excess Oversubscription Shares”), the Oversubscription Pro Rata Numbers of all other holders validly exercising Rights Offering Oversubscription rights in full shall be increased proportionately up to the maximum number of Oversubscription Shares such holders elect to purchase (it being the intent of this provision that the Oversubscription Pro Rata Numbers be established such that any such Excess Oversubscription Shares be allocated among holders exercising Rights Offering Oversubscription rights in full on a pro rata basis based on the number of Oversubscription Shares allocated to such holders, up to the total number of Excess Oversubscription Shares such holders elect to purchase); provided further, with the written consent of both the Investor and the Company, the determination of the Oversubscription Pro Rata Number may be based on another customary proration method. Section 1.01 of the Securities Purchase Agreement is hereby amended by adding the following definition of “Oversubscription Shares” immediately after the definition of “Oversubscription Pro Rata Number” therein as follows: “Oversubscription Shares” shall mean First Rights Offering Oversubscription Shares in the First Rights Offering or Second Rights Offering Oversubscription Shares in the Second Rights Offering, as applicable. The definition of “Second Rights Offering Trigger Date” in Section 1.01 of the Securities Purchase Agreement is hereby amended and restated in its entirety to read as follows: “Second Rights Offering Trigger Date” means the date that is (i) ninety (90) days after the delivery of the First Rights Offering Notice or (ii) if such notice is not delivered, the date of the expiration of the period (as it may be extended by any Rights Offering Notice Blackout Period) in which the Investor may give notice to require the Company to conduct the First Rights Offering pursuant to Section 3.01(a). Section 2.Amendments to Section 3.01 of the Securities Purchase Agreement The first sentence of Section 3.01(a) of the Securities Purchase Agreement is hereby amended and restated in its entirety to read as follows: Subject to Section 3.03(e), for a period of one (1) year following the First Rights Offering Trigger Date, the Investor shall have the right, but not the obligation, exercisable by a written notice (the “First Rights Offering Notice”) to the Company in accordance with Section 10.02, to require the Company to make a pro rata offering (the “First Rights Offering”) to all holders of Company Common Stock (including the Investor and its affiliates) of non-transferable subscription rights (the “First Rights”) entitling the holders thereof to purchase shares of Company Common Stock, on the terms set forth herein, (i) in an aggregate amount equal to the First Rights Offering Amount, and (ii) at a price per share (the “First Rights Offering Price”) to be designated by the Investor at any time on or after delivery of the First Rights Offering Notice and before the establishment of the record date for the distribution of the First Rights to the Company’s stockholders (provided that the establishment of such record date shall not be prior to the time the First Rights Offering Registration Statement shall have been declared effective by the SEC) by written notice(the “First Rights Offering Pricing Notice”) to the Company in accordance with Section 10.02; provided that the First Rights Offering Price shall be any price (A) at or above the lower of $4.50 (as adjusted for any stock splits, reverse splits, stock dividends, combinations or similar transactions occurring after the date hereof and prior to the First Rights Offering) and the average of the volume weighted average trading prices of the Company Common Stock on the Nasdaq Stock Market for the ten (10) full trading days immediately prior to the date of the First Rights Offering Pricing Notice (the “First
